Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Harry HwaJoong Kim on 05/11/22.
The application has been amended as follows: 
9.	(Currently amended)	A substrate inspection device, including a plate-shaped member on which a substrate having devices formed thereon is placed and a probe card which is placed above the plate-shaped member to face the plate-shaped member and has multiple needle-shaped contact probes protruding toward the substrate, in which the contact probes are brought into contact with the devices by allowing the plate-shaped member to approach the probe card, the substrate inspection device comprising:
a cylindrical main bellows configured to expand and contract and configured to suspend to surround the contact probes; and
multiple cylindrical auxiliary bellows configured to expand and contract and configured to be placed around the main bellows, the multiple cylindrical auxiliary bellows being spaced apart from each other along a circumference of the main bellows in a distributed manner,
wherein when the plate-shaped member approaches the probe card, the multiple cylindrical auxiliary bellows are brought into contact with the plate-shaped member, a respective inside of each of the multiple cylindrical auxiliary bellows is individually compressed so that the multiple auxiliary bellows apply respective pressing forces to the plate-shaped member, and
a sealing space formed between a main bellows and an auxiliary bellows is compressed, wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the main bellows and the auxiliary bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 05/04/22, with respect to Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Claim Status
4.	Claims 1-9 are pending in the application. Claim 10 is cancelled.
Allowable Subject Matter
5.	Claims 1-9 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the first and second bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes” in combination with other limitations of the claim.
8.	Claims 2-5 are also allowed as they further limit claim 1.
9.	Regarding claim 6, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the first and second bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes” in combination with other limitations of the claim.
10.	Claims 7-8 are also allowed as they further limit claim 6.
11.	Regarding claim 9, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a sealing space formed between a main bellows and an auxiliary bellows is compressed, wherein a pressure in the sealing space is determined such that a second resultant force of respective pressing forces of the main bellows and the auxiliary bellows applied to the plate-shaped member is to be larger than a first resultant force of reaction forces applied to the substrate by the contact probes” in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2868